DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites the limitation “and stores delivery information and presentation time the ledger”, which should be “and stores delivery information and presentation time in the ledger”.  Appropriate correction is required.
Claims 13-15, 19, 21 and 22 are objected to because of the following informalities:  Claims 13-15, 19, 21 and 22 recite the limitation “the one or more latency sensitive events”. There is insufficient antecedent basis for this limitation in these claims.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  Claim 22 recites the limitation “the predetermined time”. There is insufficient antecedent basis for this limitation in these claims.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11, 13-16, 18, 19 and 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “receives the latency measurement and stores the measurement with associated endpoint information in the ledger”. Claim 11 recites the limitation “storing the measured latency to the one or more endpoints in a ledger”. There is no support in the specification to support these limitations. As described in [00049] of the spec, “As discussed, this delivery, event and timing information as well as clickstream can also be stored on a distributed ledger”, timing information, or delivery timestamp of the event is stored on a distributed ledger, which is different than storing the measured latency. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13-16, 18-20, 23-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lockton [US20170232340], in view of Nannra et al. [US20180254841], hereinafter Nannra.
Regarding claim 1, Lockton discloses a communications system (Fig. 5) for delivery of latency sensitive events comprising: 
a processor; a memory (Fig. 5); 
a latency evaluation tool, the latency evaluation tool and the processor performing a latency measurement over one or more networks to an endpoint ([0027]-[0034], “The following are some methodologies for determining the delays experienced by various cohorts who are able to be used in combination or separately”); 
a storage connected to the latency evaluation tool that receives the latency measurement and stores the measurement with associated endpoint information ([0060], “The storage mechanism 404 preferably includes a database for organizing the data including the selections, results, standings and groups amongst other data needed for executing the competitions”); 
the processor determining a delay for information to be sent to the endpoint based at least on the measured latency ([0036], “Utilizing these methodologies to measure the delays in each cohort, each cohort of viewers would have artificial time delays on the game control information imposed by the game control server, which would substantially equalize the receipt of “lock out” data relative to the event triggering the “lock out,” based on the underlying television programming, for example, the snap of the football”); and 
a delay normalizer connected to the storage that delays a delivery of the information, and a required presentation time to the endpoint based on the determined delay ([0035], “Utilizing software resident in the game control server, game control data for each set of viewers/competitors of the game in progress who are receiving their television picture through the same source are batched together by the game control server, and the appropriate delay is either time stamped on the game “lock out” signals, or is imposed on the entire data stream so that competitors receiving their television information slightly behind or ahead of others gain no material competitive advantage” and [0037], “For example, by time stamping the “lock out” signal at an earlier event, such as when the team breaks from the huddle, the chance of some cohorts seeing the actual beginning of the play is eliminated and the discrepancy in propagation delay provides little or no advantage”).
However, Lockton does not disclose the storage comprising a ledger, wherein the measured latency is stored in the ledger; storing the delay, the endpoint, and the information in the ledger; and stores delivery information and presentation time in the ledger.
Nevertheless, Nannra teaches in a like invention, a distributed ledger system, wherein the storage comprising a ledger for storing the timestamp, the endpoint, and the delivery information in the ledger (Fig. 3).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Lockton, to have the storage comprising a ledger for storing the timestamp, the endpoint, and the delivery information, as taught in Nannra, in order to achieve the synchronization among endpoints in a better way through the improved security provided by ledger.
Regarding claim 2, the combination of Lockton and Nannra discloses the system of claim 1, wherein the endpoint is a mobile phone or a stream splitter (Lockton, [0037], “this time equalization from cohort to cohort could, for example, involve artificially delaying the transmission of the game control data stream sent to all competitors cell phones or other mobile devices by the appropriate amount of seconds, to sufficiently minimize the advantage a player with a few more seconds of television based information would have”).
Regarding claim 3, the combination of Lockton and Nannra discloses the system of claim 1, wherein information is in one or more of a video game, a game, a betting environment, real-time entertainment such as games of skill synchronized with television programming”).
Regarding claim 4, the combination of Lockton and Nannra discloses the system of claim 1, wherein the latency evaluation tool is configured to perform the latency measurement for a plurality of endpoints, and endpoints are grouped together based on a similarity of the measured latency (Lockton, Fig. 5).
Regarding claim 5, the combination of Lockton and Nannra discloses the system of claim 1, further comprising a GPS unit that provides GPS-based time information, the GPS-based time information used for assessing latency (Nannra, [0024], “In various implementations, the clock synchronizer 140 adjusts the time indicated by the clock synchronization signal 142 to account for network latency” and [0025], “In some implementations, the clock synchronizer 140 utilizes the Global Positioning System (GPS) to synchronize the clock 130”).
Regarding claim 6, the combination of Lockton and Nannra discloses the system of claim 1, further comprising a GPS unit that provides GPS-based time information, the GPS-based time information recorded when the information is delivered to the endpoint (Nannra, [0024], “the designated network node 110 synthesizes the clock synchronization signal 142 based on the root timing reference, and transmits the clock synchronization signal 142 to other network nodes 110 in the distributed ledger network 100” and [0025], “In some implementations, the clock synchronizer 140 utilizes the Global Positioning System (GPS) to synchronize the clock 130”).
Regarding claim 7, the combination of Lockton and Nannra discloses the system of claim 1, further comprising an event detector that detects one or more latency sensitive events from a game engine (Lockton, [0073], “Automation includes technology to automatically determine the start of an event such as automatically detecting the start of a football game”).
claim 8, the combination of Lockton and Nannra discloses the system of claim 1, wherein the latency evaluation tool utilizes one or more of ping times, a NTP (Network Time Protocol), a NetFlow analyzer, traceroute, and GPS time data (Lockton, [0027]-[0034]).
Regarding claim 9, the combination of Lockton and Nannra discloses the system of claim 2, wherein cache is connected to the delay normalizer and processor to store the latency sensitive event a predetermined amount of time, the predetermined amount of time allowing synchronous delivery of the latency sensitive event to a plurality of endpoints (Lockton, [0035], “Another method is for the game control server to send all the game control data to all of the viewers/competitors of the game at the same time, and the client software is able to delay the presentation of the game data based on the viewers' cohort”, [0036], “Utilizing these methodologies to measure the delays in each cohort, each cohort of viewers would have artificial time delays on the game control information imposed by the game control server, which would substantially equalize the receipt of “lock out” data relative to the event triggering the “lock out,” based on the underlying television programming, for example, the snap of the football. Players receiving the television signals in advance of the one with the slowest receipt of the television signal would receive “lock out” signals slightly delayed or time stamped with a slightly later time as described in U.S. Pat. No. 4,592,546. By providing a correspondingly delayed lock out to a viewer receiving their signal later, a potential advantage is mitigated” and [0037], “For example, by time stamping the “lock out” signal at an earlier event, such as when the team breaks from the huddle, the chance of some cohorts seeing the actual beginning of the play is eliminated and the discrepancy in propagation delay provides little or no advantage”).
Regarding claim 10, the combination of Lockton and Nannra discloses the system of claim 1, further comprising a GPS unit that provides timing information to trigger the presentation of the latency sensitive event (Nannra, Fig. 3, “timestamp”, and [0025], “In some implementations, the clock synchronizer 140 utilizes the Global Positioning System (GPS) to synchronize the clock 130”).
Regarding claims 11, 14-16 and 18, please refer to the claim rejections of claims 1, 2, 5, 8, 9 and 4.
Regarding claim 13, the combination of Lockton and Nannra discloses the method of claim 11, further comprising one or more of: excluding an endpoint from the one or more latency sensitive events, providing information as to measured latency, and offering non-latency sensitive experience (Lockton, [0049], “These pre-recorded television game shows are generally syndicated, meaning they are sold to a specific television station on an exclusive lease for the local television market served by the station's signal”).
Regarding claim 19, the combination of Lockton and Nannra discloses the method of claim 11, further comprising delaying broadcast of the one or more latency sensitive events at least based on the measured latency (Lockton, [0035], “the client software is able to delay the presentation of the game data based on the viewers' cohort”).
Regarding claim 20, please refer to the claim rejections of claims 1, 2 and 5.
Regarding claim 23, the combination of Lockton and Nannra discloses the system of claim 1, further comprising the processor determining updated odds or rewards based on the measured latencies (Lockton, [0091], “Points and/or prizes are awarded based on the timing of the user input/selections (e.g. a faster response receives more points than a slower response)”).
Regarding claim 24, the combination of Lockton and Nannra discloses the system of claim 1, wherein when an acceptable latency cannot be established, a user cannot participate (Lockton, [0049], “These pre-recorded television game shows are generally syndicated, meaning they are sold to a specific television station on an exclusive lease for the local television market served by the station's signal”).
claim 25, the combination of Lockton and Nannra discloses the system of claim 1, wherein the ledger is a distributed ledger (Nannra, title, “Transaction management in distributed ledger systems”).
Regarding claim 26, the combination of Lockton and Nannra discloses the system of claim 1, wherein the ledger is a blockchain based ledger (Nannra, Fig. 3, [0031], “As illustrated by the timeline, the first block 162-1 was added to the distributed ledger 160 at time T1, and the second block 16-2 was added to the distributed ledger 160 at time T2. In various implementations, the distributed ledger system 100 controls a time difference between block additions by adjusting the digest criterion (e.g., by increasing/decreasing the number of leading zeros)”).
Regarding claim 27, the combination of Lockton and Nannra discloses the system of claim 1, wherein the ledger is a notarized ledger (Nannra, [0022], “the transaction module 112 synthesizes a digital signature that is associated with the timestamp 26. In some implementations, the transaction module 112 synthesizes the digital signature by cryptographically signing the timestamp 26, or a hash of the timestamp 26”).
Regarding claim 28, the combination of Lockton and Nannra discloses the system of claim 1, wherein the ledger is a peer-to-peer ledger (Nannra, [0016], “the network nodes 110 store transactions 22 in the distributed ledger 160. As such, in various implementations, the distributed ledger 160 serves as a record of the transactions 22 that the distributed ledger system 100 receives, validates, and/or processes. In various implementations, a network node 110 (e.g., each network node 110) stores a copy of the distributed ledger 160”).
Regarding claim 31, the combination of Lockton and Nannra discloses the system of claim 1, wherein a user can create one or more events within the information (Lockton, [0021], ““In Game” wagering on televised sporting events”).
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lockton, in view of Nannra, further in view of Garrett [US10505651].
claim 21, the combination of Lockton and Nannra discloses the system of claim 1. However, the combination of Lockton and Nannra does not disclose the system further comprising the processor decrypting the one or more latency sensitive events when the one or more latency sensitive events are to be presented.
Nevertheless, Garrett teaches a processor decrypting the one or more latency sensitive events when the one or more latency sensitive events are to be presented (col. 11, lines 9-14, “At the slave node 20a, the physical layer module 230 receives the encrypted timestamp message and sends the encrypted timestamp message to the MAC layer module 220 (S235), thus the encrypted timestamp message is decrypted by the MAC layer module 220 and sent to the application layer module 210 (S222)”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of Lockton and Nannra, to have the decrypting the one or more latency sensitive events when the one or more latency sensitive events are to be presented, as taught in Garrett, in order to achieve a more secured transmission of the information while also guarantee precision time synchronization.
Regarding claim 22, the combination of Lockton and Nannra discloses the system of claim 1, further comprising a cache that caches the one or more latency sensitive events until the predetermined time, the predetermined time allowing the synchronous delivery of the latency sensitive event to the one or more endpoints (Lockton, [0035], “Utilizing software resident in the game control server, game control data for each set of viewers/competitors of the game in progress who are receiving their television picture through the same source are batched together by the game control server, and the appropriate delay is either time stamped on the game “lock out” signals, or is imposed on the entire data stream so that competitors receiving their television information slightly behind or ahead of others gain no material competitive advantage”). 

Nevertheless, Garrett teaches transmission of the events in an encrypted form (col. 11, lines 4-8, “The MAC layer module 120 encrypts the timestamp message 600 and sends the encrypted timestamp message to the physical layer module 130. The physical layer module 130 transmits the encrypted timestamp message to the slave node 20a over the communication channel 150 (S135)”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the combination of Lockton and Nannra, to have the transmission of the events in an encrypted form, as taught in Garrett, in order to achieve a more secured transmission of the information while also guarantee precision time synchronization.
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lockton, in view of Nannra, further in view of Nigam [US20150208196].
Regarding claim 29, the combination of Lockton and Nannra discloses the system of claim 1 However, the combination of Lockton and Nannra does not disclose wherein the processor further provides an incentive to a user and/or a spectator to be a hotspot for other users and/or spectators.
Nevertheless, Nigam teaches an incentive for providing a hotspot for others ([0005], “services may be optimized for specific locations, for example a coffee shop may provide a wireless hotspot for low-cost, or free, communication capability and internet connectivity. Customers can then interface with the hotspot with their portable devices, such a laptops, tablets, phablets, smartphones or cellular telephones, to obtain access to services they habitually use”).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the 
Regarding claim 30, the combination of Lockton, Nannra and Nigam discloses the system of claim 29, wherein the incentive is available for an optional cost (Nigam, [0005], “for example a coffee shop may provide a wireless hotspot for low-cost, or free, communication capability and internet connectivity”).
Response to Arguments
Applicant’s arguments with respect to claim(s) 04/05/2021 have been considered but are moot in view of new ground of rejections.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YINGCHUAN ZHANG/Examiner, Art Unit 3715